Exhibit 10.24

ASSIGNMENT AND ASSUMPTION OF LEASE

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made as of
December 1, 2005 between AHERN RENTALS, INC. (“Assignor”) and XTREME
MANUFACTURING, LLC (“Assignee”).

 

Recitals

 

A.            Assignor holds the lessee’s interest under an Amended and Restated
Lease dated October 27, 2004 (the “Lease”) by and between DFA, LLC (“Landlord”),
as lessor, and Assignor, as lessee, with respect to the property located at 1714
West Bonanza Road, in the City of Las Vegas, County of Clark, State of Nevada,
as more particularly described therein (the “Property”).

 

B.            Assignor desires to assign its rights under the Lease to Assignee,
and Assignee desires to assume Assignor’s obligations under the Lease as set
forth below.

 

Agreements

 

In consideration of the mutual promises of Assignor and Assignee set forth in
this Assignment, and other value received, the parties agree as follows:

 

1.             ASSIGNMENT AND ASSUMPTION OF LEASE.

 

1.1           Assignment. Assignor hereby assigns to Assignee all of Assignor’s
right, title and interest in and to the Lease effective as of December 1, 2005
(the “Effective Date”).

 

1.2           Assumption. Assignee hereby accepts this Assignment and assumes
and agrees to keep, observe and perform all of the agreements, conditions,
covenants, terms and obligations of the Lease on the part of the lessee under
the Lease to be kept, observed and performed, including (but not limited to) the
obligation to pay when due all rent and other sums payable thereunder, in strict
accordance with the terms of the Lease, first arising and accruing from and
after the Effective Date. Assignee does hereby certify that Assignee has read
the Lease and is fully familiar with the terms contained therein.

 

2.             INDEMNIFICATION.

 

2.1           Indemnity by Assignor. Assignor hereby agrees to indemnify,
defend, protect and hold harmless Assignee from and against any and all losses,
liabilities, claims, costs, and expenses (including reasonable attorneys’ fees)
arising out of or in any way related to Assignor’s failure to perform its
obligations under the Lease or this Assignment and accruing before the Effective
Date or arising out of use of the Property by Assignor or its agents, employees,
contractors, customers, or invitees before the Effective Date.

 

2.2           Indemnity by Assignee. Assignee hereby agrees to indemnify,
defend, protect, and hold harmless Assignor from and against any and all losses,
liabilities, claims, costs,

 

--------------------------------------------------------------------------------


 

and expenses (including reasonable attorney fees) first arising out of or in any
way related to Assignee’s failure to perform its obligations under the Lease or
this Assignment from and after the Effective Date or arising out of use of the
Property by Assignee or its agents, employees, contractors, customers, or
invitees from and after the Effective Date.

 

3.             CONDITION OF PROPERTY. Assignee accepts the Property, as well as
any and all fixtures and equipment located therein or appurtenant thereto,
“AS-IS,” in their present condition as of the Effective Date. Assignor shall not
be obligated to make any alterations or improvements to the Property whatsoever.

 

4.             DEFAULT BY ASSIGNEE. Assignee shall forward to Assignor copies of
all notices of default or other notices received by Assignee from the lessor
under the Lease within five days after Assignee receives such notice. In the
event Assignee fails to perform promptly when due any of the terms, covenants,
conditions or obligations of the Lease which Assignee has assumed hereunder or
any of its obligations under this Assignment or otherwise any event of default
by or related to Assignee occurs under the Lease or this Assignment (without in
either case the necessity for the expiration of any period for notice or cure by
Assignee that may be contained therein) (collectively, any such failure or event
is an “Event of Default”), Assignor may, in addition to any other remedy which
may be available at law, in equity or otherwise, perform any obligation to cure
Assignee’s default, in which event Assignee shall promptly reimburse Assignor
for all reasonable expenditures incurred by Assignor in protecting its interest
and all costs, expenses and damages resulting from or in connection with
Assignee’s default, with interest until repaid at the rate equal to the lesser
of (i) 18 percent per annum or (ii) the maximum rate permitted by state law.

 

5.             GENERAL PROVISIONS.

 

5.1           Time of Essence. Time is of the essence of the performance of
Assignee’s obligations under this Assignment.

 

5.2           Binding Effect. This Assignment shall be binding upon and inure to
the benefit of the parties, and their respective successors and assigns.

 

5.3           Waiver. Failure of Assignor at any time to require performance of
any provision of this Assignment shall not limit Assignor’s right to enforce the
provision. Waiver by Assignor of any provision of this Assignment shall not be a
waiver of any succeeding breach of the provision or a waiver of the provision
itself or any other provision.

 

5.4           Attorneys’ Fees. In the event suit or action is instituted to
interpret or enforce the terms of this Assignment, the prevailing party shall be
entitled to recover from the other party such sum as the court may adjudge
reasonable as attorneys’ fees at trial, on appeal and on any petition for
review, or in connection with any action for rescission, in addition to all
other sums provided by law.

 

5.5           Notices. Any consent, approval, notice or demand (individually,
and collectively, a “Notice” or “Notices”) which may or are required or
permitted to be given by either party to the other hereunder shall be in
writing. All Notices shall be sent by United States Mail, certified or
registered mail, return receipt requested, or by recognized overnight courier

 

2

--------------------------------------------------------------------------------


 

service (such as Federal Express), or by facsimile or other telecommunication
device capable of transmitting and creating a written record, or personally.
Notices are effective on receipt. Each party shall give notice to the other or
its address for Notices by written Notice to the other. Unless a party
designates another address for Notice (by Notice given pursuant to this
paragraph), Notices shall be sent to the following addresses:

 

If to Assignor:

 

If to Assignee:

 

 

 

Ahern Rentals, Inc.

 

Xtreme Manufacturing, LLC

4241 S. Arville Street

 

1714 W. Bonanza Rd.

Las Vegas, Nevada 89103

 

Las Vegas, Nevada 89106

Fax No.: (702) 362-9316

 

Fax No.: (702) 636-4943

 

For the purpose of this Lease, the term “receipt” shall mean the earlier of any
of the following: (i) the date of delivery of the Notice to the address
specified pursuant to this paragraph as shown on the return receipt or by the
records of the courier, (ii) the date of actual receipt of the Notice by the
office of the person or entity specified pursuant to this paragraph, or (iii) in
the case of refusal to accept delivery or inability to deliver the Notice, the
earlier of (A) the date of the attempted delivery or refusal to accept delivery,
(B) the date of the postmark on the return receipt, or (C) the date of receipt
by the sending party of notice that the Notice has been refused or cannot be
delivered.

 

5.6           Further Assurances. Assignee and Assignor shall, upon request of
the other, execute such further instruments or documents as the other may
reasonably require to further effect the purposes hereof, as long as the terms
thereof are fully consistent with the terms of this Assignment.

 

5.7           Prior Agreements. This Assignment contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes and
replaces all written and oral agreements previously made or existing between the
parties, with respect to the matters set forth herein.

 

5.8           Counterparts. This Assignment may be executed simultaneously or in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Assignment.

 

IN WITNESS WHEREOF, the parties have caused this Assignment to be executed in
duplicate as of the day and year first above written.

 

ASSIGNOR:

ASSIGNEE:

 

 

AHERN RENTALS, INC.

XTREME MANUFACTURING, LLC

 

 

 

 

By:

/s/ DON F. AHERN

 

By:

 /s/ DON F. AHERN

 

Name:

 Don F. Ahern

 

Name:

 Don F. Ahern

 

Title:

President

 

Title:

Manager

 

 

3

--------------------------------------------------------------------------------